Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                CASE NO. _______________________


 AMAURYS PEREZ, and other similarly             )
 situated individuals,                          )
                                                )
          Plaintiff(s),                         )
                                                )
 vs.                                            )
                                                )
 THE GOODYEAR TIRE & RUBBER                     )
 COMPANY d/b/a Goodyear Commercial              )
 Tire & Service Centers,                        )
                                                )
          Defendant.                            )
                                                /

                                       NOTICE OF REMOVAL

          Defendant THE GOODYEAR TIRE & RUBBER COMPANY d/b/a Goodyear

 Commercial Tire & Service Centers (“Defendant”), by and through the undersigned counsel and

 pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, hereby removes this action from the Circuit

 Court of the 17th Judicial Circuit in and for Broward County, Florida, where the action is now

 pending, to the United States District Court for the Southern District of Florida. The removal of

 this action is based upon the following:

          1.        On or about April 17, 2020, Plaintiff AMAURYS PEREZ (“Plaintiff”) filed a civil

 action against the Defendant in the Circuit Court of the 17th Judicial Circuit in and for Broward

 County, Florida, entitled Amaurys Perez v. The Goodyear Tire & Rubber Company d/b/a

 Goodyear Commercial Tire & Service Centers, Case No. CACE-20-006589 (hereinafter referred

 to as the “State Court Action”).




 4842-1571-5771.4
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 9



          2.        Plaintiff’s Complaint alleges the following causes of action: (1) wage and hour

 violations under the Fair Labor Standards Act (“FLSA”) (Count I); (2) unlawful discharge in

 violation of the FLSA (Count II); (3) workers’ compensation retaliation in violation of Florida

 Statute § 440.205.

          3.        This action is within the original federal question jurisdiction of the United States

 District Court pursuant to 28 U.S.C. § 1331, because Plaintiff has asserted one or more federal

 claims under the FLSA. This Court has supplemental jurisdiction over Plaintiff’s state law

 claim(s) pursuant to 28 U.S.C. § 1367(a).

          4.        This action is also within original diversity jurisdiction of this Court, pursuant to

 28 U.S.C. §1332 and 1441 because it is an action between citizens of different states and the

 amount in controversy exceeds the sum of $75,000.

          5.        A copy of the Complaint and Summons in the State Court Action was served upon

 Defendant on April 22, 2020. This constituted Defendant’s first legal notice of the State Court

 Action for purposes of removal. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.

 § 1446(b), within thirty-days (30) from the date on which Defendant received notice of the State

 Court Action.

          6.        For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1331, 1332, 1441.

          7.        The District and Division embracing the place where such action is pending is the

 United States District Court for the Southern District of Florida, Fort Lauderdale Division. See 28

 U.S.C. § 1441(a); 28 U.S.C. § 89(c). The Southern District, Fort Lauderdale Division is the

 appropriate venue because Plaintiff alleges that the actions at issue took place in Broward County,

 Florida.




 4842-1571-5771.4                                     2
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 9



          8.        A true and correct copy of all process, pleadings, orders and other papers or exhibits

 of every kind currently on file in the State Court Action are attached hereto as Composite Exhibit

 “A,” as required by 28 U.S.C. § 1446(a).

          9.        Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written Notice of the

 Removal to Plaintiff and have filed a copy of this Notice of Removal in the Circuit Court of the

 17th Judicial Circuit, in and for Broward County, Florida. A copy of Defendants’ Notice of Filing

 Notice of Removal is attached hereto as Exhibit “B.”

 II.      DIVERSITY JURISDICTION

          Pursuant to 28 U.S.C. §§ 1332 and 1441, this Court has diversity jurisdiction over this

 action in that the parties are citizens of different states and the amount in controversy exceeds

 $75,000.00. The details in support of diversity jurisdiction are provided below.

          A.        Diversity of Citizenship Exists

          1.        In the Complaint, Plaintiff states that he “used to work a Defendant’s place of

 business located at 901 NW 31st Avenue, Fort Lauderdale, FL 33311” from “on or about July 18,

 2018 to March 24, 2020.” See Complaint at ¶¶ 4, 7. Accordingly, Plaintiff is a citizen of the State

 of Florida for purposes of diversity jurisdiction.

          2.        Defendant is a corporation organized under the laws of the State of Ohio, with its

 principal place of business in Akron, Ohio. See Declaration of Linda H. Harrold, ¶ 4 (attached as

 Exhibit C). Defendant is not a corporate citizen of Florida for purposes of 28 U.S.C. § 1332.

          3.        Accordingly, complete diversity of citizenship existed between Plaintiff and

 Defendant at the time Plaintiff commenced this action in state court and it continues to exist as of

 the time of filing this Notice of Removal.




 4842-1571-5771.4                                      3
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 9



          B.        The Amount in Controversy Exceeds the Statutory Threshold

          1.        The amount in controversy requirement is clearly satisfied in this case because

 Plaintiff’s purported damages, exclusive of interest and costs, exceed the $75,000 threshold. More

 specifically, in his Complaint, Plaintiff alleges that he is entitled to relief that includes, but is not

 limited to: back wages from the date of discharge to the present, front wages, attorney’s fees and

 costs, “compensatory mental damages” and any other remedies allowable by law. See Complaint,

 Prayer for Relief sections of Counts I, II and III.

          2.        In addition to allowing recovery of back pay and overtime, the Fair Labor Standards

 Act allows employees to recover liquidated damages and a reasonable attorney’s fee. 29 U.S.C.

 §216(b))

          3.        When a plaintiff has made an unspecified demand for damages (as in this case), a

 defendant seeking removal based on diversity jurisdiction must prove by a preponderance of the

 evidence that the amount in controversy more likely than not exceeds the jurisdictional

 requirement ($75,000.00). See Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

 1996), abrogated on other grounds by Cohen v. Office Depot, Inc, 204 F.3d 1069 (11th Cir. 2000).

 This is a “relatively low burden.” Fuller v. Exxon Corp., 78 F. Supp.2d 1289, 1297 (S.D. Ala.

 (1999). Where the jurisdictional amount is not facially apparent from the Complaint, the Court

 may consider facts set forth in the removal petition. See Sierminski v. Transouth Financial Corp.,

 216 F.3d 945, 949 (11th Cir. 2000).

          4.        Furthermore, when a plaintiff’s damages are unspecified the “Eleventh Circuit

 precedent permits district courts to make reasonable deductions, reasonable inferences, or other

 reasonable extrapolations from the pleadings to determine whether it is facially apparent that a

 case is removable.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010).




 4842-1571-5771.4                                      4
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 9



 Moreover, courts may use their judicial experience and common sense in determining whether the

 case stated in a complaint meets federal jurisdictional requirements. Id. at 1062.

          5.        In his Complaint, Plaintiff purports to bring suit on behalf of himself and “other

 similarly situated individuals.” See Complaint at 1. Plaintiff provides a “good faith estimate” of

 his actual damages and liquidated damages totaling $40,482.00, excluding reasonable attorneys’

 fees and costs. Id. at 28. However, Plaintiff’s estimate does not include any alleged amounts owed

 to any “other similarly situated individuals” or provide any estimate as to his alleged

 “compensatory mental damages.”

          6.        Where, as here, removal is also based on diversity of citizenship, and the initial

 pleading does not demand a specific sum, “the notice of removal may assert the amount in

 controversy.” 28 U.S.C. § 1446(c)(2); Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

 547, 554, 2014 U.S. LEXIS 8435, at *14 (Dec. 15, 2014) (“[A]s specified in § 1446(a), a

 defendant’s notice of removal need include only a plausible allegation that the amount in

 controversy exceeds the jurisdictional threshold”).

          7.        As a general rule, the amount in controversy is determined by considering the

 judgment that would be entered if the plaintiff prevailed on the merits of his or her case as it stands,

 at the time of removal. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).

 Plaintiff’s allegations reflect that the amount in controversy exceeds the jurisdictional minimum

 of $75,000, exclusive of interest and costs.

          8.        As indicated above, Plaintiff seeks lost wages in the form of back pay. See generally

 Complaint. At the time of his separation, Plaintiff’s rate of pay was approximately $17.30 per hour,

 equivalent to approximately $35,984.00 per year, excluding any overtime hours worked. See

 Declaration of Linda H. Harrold, ¶ 5.




 4842-1571-5771.4                                     5
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 9




          9.        In calculating potential lost wages for jurisdictional purposes, it is proper to

 calculate the figure through the trial date. See Messina v. Chanel, Inc., 2011 U.S. Dist. LEXIS

 71138 (S.D. Fla. Jul. 1, 2011) (appropriate to calculate lost wages from time of termination through

 trial date in examining the jurisdictional minimum); see also Cashman v. Host Int’l, Inc., U.S.

 Dist. LEXIS 123164, *4 (M.D. Fla. Nov. 9, 2010) (noting that “[c]onsideration of the additional

 back pay amount from the date of removal to the date of trial, based on a conservative estimate of

 the trial date, is not impermissible speculation”).

          10.       A reasonable estimate of a trial date would be approximately one year from the date

 of removal. From the date of Plaintiff’s separation on March 23, 2020, through a trial date one

 year from filing this Notice of Removal (May 8, 2021), Plaintiff has potential unmitigated lost

 wages of at least $40,136.00, without any accounting for any overtime hours worked, any damages

 on behalf of the similarly situated individuals or any compensatory damages sought by Plaintiff.

 See Destefano v. Home Shopping Network, Inc., 2006 U.S. Dist. LEXIS 11701 (M.D. Fla. 2006)

 (annual salary from date of termination through trial established jurisdictional minimum). Thus,

 Defendant exceeds the jurisdictional threshold in Plaintiff’s potential back pay damages alone.

          11.       In addition to back pay damages, Plaintiff also seeks the recovery of front pay if he

 prevails on his claims. Front pay is a form of equitable relief that the Court may award in lieu of

 reinstatement. See Pollard v. E.I. DuPont de Nemours & Co, 532 U.S. 843, 846 (2001). For

 purposes of determining the amount in controversy, the value of equitable relief “is the monetary

 value of the object of the litigation that would flow to the plaintiff[] if the [requested relief] were

 granted.” Leonard v. Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002); see also

 Wineberger v. RaceTrac Petroleum, Inc., 672 Fed. Appx. 914, 917 (11th Cir. 2016) (holding that




 4842-1571-5771.4                                      6
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 7 of 9



 the “district court correctly considered front pay because the amount in controversy is dependent

 on the facts at the time of removal.”). Thus, entitlement to front pay damages is properly

 considered in assessing the amount in controversy. See Brown v. Cunningham Lindsey U.S., Inc.,

 2005 U.S. Dist. LEXIS 38862, * 15 (M.D. Fla. 2005) (crediting one year of back pay plus one year

 of front pay, as a conservative measure of potential lost wages in a wrongful termination case).

 An award of one or more years of front pay is not uncommon in employment discrimination cases.

 Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1349 (11th Cir. 2000) (affirming award of one

 year of front pay). Based on Plaintiff’s annual salary at the time of separation, one year of front

 pay is the equivalent of approximately $35,984.00. Thus, in wages alone, Plaintiff’s claims exceed

 the minimum amount in controversy.

          12.       As noted above, Plaintiff is seeking to recover compensatory damages for “mental

 damages.” Plaintiff’s compensatory damages may include a variety of intangible, non-economic

 losses that potentially exceed the jurisdictional minimum. See generally Bartley v. Starwood Hotel

 & Resorts Worldwide, Inc., No. 07-80637-CIV, 2007 WL 2774250 (S.D. Fla. Sept. 24, 2007)

 (finding that general allegations of pain, mental anguish, scarring, disfigurement, and loss of

 enjoyment of life were sufficient to put defendant on notice that jurisdictional minimum was

 satisfied). Even “garden-variety” compensatory damages in employment termination cases may

 significantly increase the amount in controversy. See e.g., Munoz, 223 F.3d at 1349 (affirming

 award of $150,000 damages for emotional distress on Florida Civil Rights Act claim).

 Additionally, Plaintiff would be entitled to liquidated wages and attorneys’ fees under the FLSA

 should he prevail. See 29 U.S.C. §216(b))

          13.       The Court can take judicial notice that attorneys’ fees sought in similar employment

 termination cases in the Southern District of Florida routinely approach or exceed the $75,000




 4842-1571-5771.4                                     7
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 8 of 9



 threshold. See Alshakanbeh v. Food Lion, LLC, 2007 U.S. Dist. Lexis 20746, * 4 (M.D. Fla. 2007)

 (estimate of $40,000 for attorneys’ fees in Jacksonville employment discrimination case was

 “conservative.”) Given the scope of Plaintiff’s allegations, “garden variety” attorneys’ fees of

 $50,000 are a very conservative estimate of this potential component of the amount in controversy

 in this case.

          14.       As also noted above, Plaintiff further alleges that Defendant is liable for his

 attorney’s fees. Attorney’s fees are included in the amount-in-controversy if a statute mandates or

 permits recovery of attorney’s fees. See Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265

 (11th Cir. 2000). Plaintiff’s complaint alleges that Defendant violated the Florida’s Workers’

 Compensation Law, Florida Statutes Chapter 440. In an action under that Law, “[a] fee, gratuity,

 or other consideration may not be paid for a claimant in connection with any proceedings arising

 under this chapter, unless approved by the judge of compensation claims or court having

 jurisdiction over such proceedings.” Florida Statute §440.34. If Plaintiff were to prevail at trial –

 which the Court property assumes for purposes of removal – his claim for attorney’s fees alone

 more likely than not will exceed $75,000. See Cowan v. Geneso, Inc., 2014 WL 3417656 at n. 6

 (M.D. Fla. July 14, 2014) (“the inclusion of attorney’s fees in the calculation of amount in

 controversy is appropriate”).

          15.       Considering the cumulative value of Plaintiff’s potential claims for back pay,

 compensatory damages, punitive damages, and attorney’s fees, Plaintiff’s claims, though

 vigorously contested by Defendant, more likely than not involve an amount in controversy far in

 excess of $75,000, exclusive of interests and costs. See Virgile v. O.C. Communications of

 California, Case No. 17-60948-Civ-MORENO (Aug. 8, 2017) (denying motion to remand for

 claims brought under the FCRA).




 4842-1571-5771.4                                   8
Case 0:20-cv-60949-RS Document 1 Entered on FLSD Docket 05/12/2020 Page 9 of 9



          WHEREFORE, Defendant THE GOODYEAR TIRE & RUBBER COMPANY, requests

 that this action, now pending in the Circuit Court of the Seventeenth Judicial Circuit in and for

 Broward County, be removed to the United States District Court for the Southern District of

 Florida.

          DATED this 12th day of May 2020.

                                                     Respectfully submitted,

                                                     LITTLER MENDELSON, P.C.
                                                     Wells Fargo Center
                                                     333 SE 2nd Avenue, Suite 2700
                                                     Miami, Florida 33131
                                                     Tel: (305) 400-7500
                                                     Fax: (305) 675-8497

                                                     By: /s/ Chelsea A. Lewis
                                                     Sherril M. Colombo, Esq.
                                                     Florida Bar No.: 948799
                                                     E-mail: scolombo@littler.com
                                                     Secondary: kljackson@littler.com
                                                     Chelsea A. Lewis, Esq.
                                                     Florida Bar No. 111607
                                                     E-mail: chlewis@littler.com
                                                     Secondary: ccano@littler.com

                                                     COUNSEL FOR DEFENDANT




 4842-1571-5771.4                                9
